DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “melamine type two-component crosslinker”. The word “type” renders the claim indefinite. Additionally, it is unclear as to what components are encompassed by the phrase “melamine type two-component crosslinker”, whether the crosslinker is two different melamines. or a melamine and a non-melamine crosslinker, or a melamine and a non-crosslinker component. Likewise, it is unclear as to what materials are encompassed by the phrase “two-component chemical promoter”. Clarification is requested on the recited phrases to make the record clear. Claim 5 is included in this rejection as it depends on claim 4 and includes all the limitations of claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wefringhaus et al. (US 6,682,779 B2), in view of Chang et al. (US 3,962,369).
Wefringhaus teaches aqueous polyurethane compositions (i.e. includes water and polyurethane) which contain at least one aqueous polyurethane dispersion, at least one compound blocked with isocyanate groups, at least one means for improving sliding behavior, at least one surface-active and flow-control agent as well as optionally conventional bonding agents, dyes and/or pigments (ab), for coating elastomers, such as polyurethanes (col. 5, lines 10-24, reference claims). The reference further teaches agents for improving the surface slip behavior, such as polytetrafluoroethylene (PTFE) and dialkyl-siloxane polymers and copolymers, and silicone oils as defoamers (col. 4, lines 9-44). Disclosed silicone oils also read on polymerized siloxanes. The reference further teaches crosslinking of the polyurethane composition/paint by drying the coted elastomer at 50oC to 200oC (col. 5, lines 24-34, ref. claim 18), to form coating with improved abrasion resistance and media resistance, i.e. fouling resistant (col. 2, lines 48-59).
Wefringhaus is silent with regard to a method comprising (1) the step of forming an alcohol resistant layer, and (2) the step of forming a water-based fouling-proof layer from a composition within the scope of the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
With regard to (1), Chang reference teaches a sealing primer for elastomeric coatings comprising the reaction product for a polyurethane polyol and an aminoplast resin, i.e. a polyurethane, intended for use on elastomeric substrates, and capable of conferring elastomeric coatings applied thereon to exhibit greatly improved durability and gloss retention (Ab., col. 1, line 60-col. 2, line 26). The reference further teaches that the priming compositions may be cured at 140oF to 260oF. Although Chang is silent that the sealing primer layer is alcohol resistant, given that the layer may include a polyether and a polyester aliphatic polyurethane (col. 3, line 33-col.6, line 33) which fall within the scope of those disclosed in the present invention (for e.g. in claim 2), a skilled artisan would reasonably expect Chang’s primer layers cured at disclosed temperatures encompass those that are alcohol resistant.
With regard to (2), Wefringhaus teaches any of polytetrafluoroethylene (PTFE) and dialkyl-siloxane polymers, i.e. polymerized siloxanes, for improving the surface slip behavior, thereby obviating a combination thereof. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Additionally, an aqueous polyurethane composition comprising polytetrafluoroethylene renders obvious the compositional limitations of a limitation of a water-based PTFE. Given that an aqueous polyurethane composition comprising an aqueous polyurethane dispersion, a blend of polytetrafluoroethylene (PTFE) and dialkyl-siloxane polymers, and silicone oil, meets the compositional limitations of the claimed fouling-proof layer, a skilled artisan would reasonably expect the aqueous polyurethane composition cured at prescribed temperatures to be capable of forming a fouling-proof layer.
Thus, given the teaching in Wefringhaus on coating compositions for elastomeric surfaces, and the teaching in Chang on compositions for forming a primer layer on elastomeric substrates and advantages thereof, it would have bene obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to produce a structure by a method comprising forming Chang’s primer layer and curing the same at any temperature in the range of 140oF to 260oF, and forming Wefringhaus’ sealing layer and curing the same at any temperature in the range of 50oC to 200oC. Additionally, given the overlapping scope of the disclosed compositions and the claimed compositions for forming the layers, a skilled artisan would reasonably expect the disclosed compositions to be capable of providing of an alcohol-resistant layer and a fouling-proof layer as in the claimed invention, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 8, the references teach a polyurethane substrate (Wefringhaus -col. 5, lines 10-15, Chang-Ab).
With regard to claim 9, the references teach spray coating (Wefringhaus-col. 5, lines 24-29, Chang-col. 9, lines 1-5).
With regard to claim 10, Wefringhaus teaches a heating time of 0.5 to 15 min (col. 5, lines 29-34). Additionally, although Chang teaches a cure schedule of 20 to 40 min at 140 to 260oF, the reference also teaches that acid catalysts and other cure catalysts may be added to permit shorter cure times (col. 9, lines 22-32). Thus, it would have been within the level of ordinary skill in the art to utilize appropriate art recognized cure catalysts to provide for curing/drying time as in the claimed invention, absent evidence of criticality for the claimed limitation.

Allowable Subject Matter
Claims 2, 3, 6, 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakao et al. (US 2020/0247940 A1), Jung et al. (US 9,103,067 B2, US 8,795,780 B2 and US 9,322,130 B2).
Nakao teaches a polyurethane dispersion comprising polycarbodiimide, which may be used to provide a primer or a top coating, to provide for coatings having adhesion, excellent chemical resistance, especially with regard to aggressive detergent testing, including resistance to 70% isopropyl alcohol. The reference fails to teach or suggest drying temperatures within the scope of the claimed invention.
The Jung references in general teach textile fabric sheets having stain and liquid resistance, and formed from a plurality of coating compositions. However, the references fail to teach or suggest a method comprising the steps involving claimed compositions and drying temperatures.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762